Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 06/26/2020. An initialed copy is attached to this Office Action.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to Claim 1, while Hillman (US 10,061,111 B2), of record, discloses “a method for non-contact measurement of an object comprising: aligning a first confocal microscopy system (Figure 1); positioning (altering a position, column 14, lines 28-37) an object (106, Figure 17) having a first reflective side (1708a, Figure 17) and an opposite second reflective side (1708b, Figure 17); measuring (1036, Figure 17) the first reflective side (1708a, Figure 17) of the object (106, Figure 17) by the first confocal microscope at a first position (Position 1 Figure 23E, see also column 49, lines 39-46); and calibrating (Figure 23E; see also column 49, lines 39-46) the first confocal microscope (Figure 1) based on the measurements (Figure 23G) of the first reflective side (1708a, Figure 17);” Hillman fails to teach or suggest the aforementioned combination further comprising “positioning an object having a first reflective side and an opposite second reflective side between the first confocal microscope and the second confocal microscope; measuring the first reflective side of the object by the first confocal microscope at a first position and measuring the second reflective side of the object by the second confocal microscope at a second position; and calibrating the first confocal microscope and the second confocal microscope based on the measurements of the first reflective side and the second reflective side at the first and second positions.”
With respect to claims 2-11, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kapanidis et al., (US 10,962,755 B2) teaches optical paths for dual-color confocal fluorescence microscopy
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tamara Y. Washington/Patent Examiner, Art Unit 2872
May 16, 2022

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 18, 2022